DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 2, 7, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. Patent Application Publication 2020/0052038 A1 (the ‘038 reference).
The reference discloses in Fig. 18A and related text a semiconductor device and a method for fabricating a semiconductor device as claimed.
Referring to claim 18, the ‘038 reference discloses a semiconductor device, comprising: 
a substrate (101/105); 
first and second memory cells (140, paragraph(s) [0043]) over the substrate, wherein each of the first and second memory cells comprises a bottom electrode (141), a resistance switching element (147) over the bottom electrode, and a top electrode (149) over the resistance switching element; 
a first dielectric layer (160b) surrounding the first and second memory cells (140), wherein the first dielectric layer (160b) has a void (air gap AG, para [63]) between the first and second memory cells (140); 
a second dielectric layer (160c, para [62]) over the first dielectric layer (160b); and 
first and second conductive features (120, para [61]) in the first and second dielectric layers (160b and 160c) and respectively connected to the top electrode (149) of the first memory cell (140) and the top electrode (149) of the second memory cell (140).
Referring to claim 19, Fig. 18A depicts that a top end of the void (AG) is at a position lower than a top surface of the top electrode (149) of the first memory cell. 

Referring to claim 1 and using the same reference characters, interpretations, and citations as detailed above for claim 18 where applicable, the reference discloses a method for fabricating a semiconductor device, comprising: 
forming a first memory cell (140) and a second memory cell (140) over a substrate (101/105), wherein each of the first and second memory cells comprises a bottom electrode (141), a resistance switching element (147) over the bottom electrode, and a top electrode (149) over the resistance switching element; 
depositing a first dielectric layer (160b, paragraph(s) [0063], [0126]) over the first and second memory cells (140), such that the first dielectric layer (160b) has a void (AG) between the first and second memory cells (140); 
depositing a second dielectric layer (160c) over the first dielectric layer (160b); and 
forming a first conductive feature (120) and a second conductive feature (120) in the first and second dielectric layers (160b and 160c) and respectively connected with the top electrode (149) of the first memory cell (140) and the top electrode (149) of the second memory cell (140). 
Referring to claim 2, the reference further discloses that depositing the first dielectric layer (160b) over (para [126]) the first and second memory cells (140) is performed such that a top end of the void (AG) is at a position lower than a top surface of the top electrode (149) of the first memory cell (140).
Referring to claim 7, the reference further discloses etching back (planarization to expose upper electrode 149, para [126]) the first dielectric layer (160b) prior to depositing the second dielectric layer over the first dielectric layer.
Referring to claim 9, Fig. 18A depicts that etching back the first dielectric layer (160b) is performed such that a top end of the void (AG) is at a position lower than a top surface of the first dielectric layer (160b).

3.	Claims 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S. Patent Application Publication 2020/0127053 A1 (the ‘053 reference).
The reference discloses in Figs. 5 through 17 and related text a method for fabricating a semiconductor device as claimed.
Referring to claim 10, the ‘053 reference discloses a method for fabricating a semiconductor device, comprising: 
forming a memory cell over a memory region (502, Fig. 5, para [54]) of a substrate (not shown, para [59]), wherein the memory cell comprises a bottom electrode (202, para [63]), a resistance switching element (204) over the bottom electrode, and a top electrode (206) over the resistance switching element; 
depositing a protective layer (216, Fig. 10, para [66]) over the memory region and a logic region (506, para [55]) of the substrate after forming the memory cell; 
depositing a first dielectric layer (108, Fig. 10, para [68]) over the protective layer (216) over the memory region and the logic region; 
etching back the first dielectric layer (108, Figs. 10, 11, para [69]); 
depositing a second dielectric layer (110, Fig. 12, para [72]) over the first dielectric layer over the memory region (502) and the logic region (506) after etching back the first dielectric layer (108); and 
forming a first conductive feature (120, Fig. 17, para [77]) in the first and second dielectric layers (108 and 110) and connected with the top electrode (206) of the memory cell and forming a second conductive feature (120) in the second dielectric layer (110) over the logic region (506).
Referring to claim 11, the reference further discloses that depositing the first dielectric layer (108) is performed such that a bottommost portion of a top surface of the first dielectric layer over the memory region (502) is higher than a top surface of the top electrode (206) (see Fig. 10), and etching back the first dielectric layer (108) is performed such that the bottommost portion of the top surface of the first dielectric layer (108) over the memory region (502) is lower than the top surface of the top electrode (206) (see Fig. 11, para [69]). 
Referring to claim 12, the reference further discloses that etching back the first dielectric layer (108) is performed such that a top surface of the first dielectric layer (108) over the logic region (506) is lower than a bottom surface of the bottom electrode (206) (para [69], [70]). 
Referring to claim 13, the reference further discloses removing a portion of the first dielectric layer (108) over the logic region (506) of the substrate after etching back the first dielectric layer (108) and before depositing the second dielectric layer (110) (paragraph(s) [0069], [0070]).  
Referring to claim 14, the reference further discloses that removing the portion of the first dielectric layer (108) over the logic region (502) of the substrate comprises etching the portion of the first dielectric layer (108) over the logic region (502) of the substrate, wherein the protective layer (etch stop layer 216) has a higher etch resistance to the etching than that of the first dielectric layer (paragraph(s) [0069], [0070]).
Referring to claim 17, the reference further discloses that depositing the first dielectric layer (108) is performed at a first deposition rate (by a HAR deposition process, para [68]), and depositing the second dielectric layer is performed at a second deposition rate (of a non-HAR deposition process, para [72]) less than the first deposition rate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Kim et al. U.S. Patent Application Publication 2020/0052038A1 (the ‘038 reference) in view of and Okada U.S. Patent Application Publication 20160049298 and Nam et al. U.S. Patent Application Publication 20150115348.
	Referring to claims 3 and 4, the ‘038 reference discloses depositing the first dielectric layer and depositing the second dielectric layer, but does not discloses that depositing the first dielectric layer over the first and second memory cells is performed at a first deposition rate, and depositing the second dielectric layer over the first dielectric layer is performed at a second deposition rate less than the first deposition rate (claim 3), and that depositing the first dielectric layer over the first and second memory cells comprises performing a physical vapor deposition process, and depositing the second dielectric layer over the first dielectric layer comprises performing a chemical vapor deposition process (claim 4).  However, the reference discloses that depositing the first dielectric layer (160b) comprises a depositing process with intentional poor coverage step (para [127]).
	Okada, in disclosing a method for fabricating a semiconductor device including depositing a film, teaches that slower deposition rate results in good step coverage (para [110]), and Nam, in disclosing a method for fabricating a semiconductor device including depositing an insulating layer, teaches that a physical vapor deposition process results in poor step coverage (para [126]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference’s depositing the first dielectric layer at a first deposition rate, and depositing the second dielectric layer over the first dielectric layer at a second deposition rate less than the first deposition rate, and depositing the first dielectric layer utilizing a physical vapor deposition process and depositing the second dielectric layer utilizing a chemical vapor deposition process.  
One would have been motivated to make such a modification in view of the teachings in Okada that slower deposition rate results in good step coverage and Nam that a physical vapor deposition process results in poor step coverage.
Thus, such a modification would have resulted in a method wherein,
in reference to claim 3, depositing the first dielectric layer (160b) over the first and second memory cells would have been performed at a first deposition rate, and depositing the second dielectric layer over the first dielectric layer would have been performed at a second deposition rate less than the first deposition rate, and 
  in reference to claim 4, depositing the first dielectric layer over the first and second memory cells would have comprised performing a physical vapor deposition process, and depositing the second dielectric layer over the first dielectric layer would have comprised performing a chemical vapor deposition process.

Allowable Subject Matter
5.	Claims 5, 6, 8, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method for fabricating a semiconductor device and a semiconductor device with all exclusive limitations as recited in claims 5, 6, 8, 15, 16 and 20 which may be characterized:
(claim 5) in that depositing the first dielectric layer over the first and second memory cells such that a first portion of the first dielectric layer surrounding the first memory cell is merged with a second portion of the second dielectric layer surrounding the second memory cell, and the void is surrounded by the merged first and second portions of the first dielectric layer;
(claim 6) in that depositing the first dielectric layer over the first and second memory cells is performed such that a portion of the first dielectric layer surrounding the first memory cell has a first sub-portion and a second sub-portion below the first sub-portion at a sidewall of the first memory cell, and the first sub-portion is thicker than the second sub-portion;
(claim 8) in that etching back the first dielectric layer is performed such that a bottommost portion of a top surface of the first dielectric layer between the first and second memory cells is lower than a top surface of the top electrode of the first memory cell;
(claim 20) a top surface of the first dielectric layer has a bottommost portion between the first and second memory cells, and the bottommost portion is lower than a top surface of the top electrode of the first memory cell;
(claim 15) in removing a portion of the protective layer over the logic region of the substrate after removing the portion of the first dielectric layer; or
(claim 16) in that depositing the first dielectric layer over the memory region and the logic region is performed such that the first dielectric layer has a void in the memory region and next to the memory cell. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



03-23-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818